NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        AUG 9 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 LISA A. CRAIG,                                    No.    14-15930

                    Plaintiff-Appellant,           D.C. No. 2:13-cv-01056-SRB

    v.
                                                   MEMORANDUM*
 CAROLYN W. COLVIN, Commissioner of
 Social Security,

                    Defendant-Appellee.

                      Appeal from the United States District Court
                               for the District of Arizona
                       Susan R. Bolton, District Judge, Presiding

                          Argued and Submitted July 7, 2016
                              San Francisco, California

Before: SILVERMAN, and NGUYEN, Circuit Judges, and ANELLO,** District
Judge.




         Lisa A. Craig appeals the district court’s ruling in favor of the Commissioner


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
            The Honorable Michael M. Anello, United States District Judge for
the Southern District of California, sitting by designation.
of Social Security affirming the denial of Craig’s application for supplemental

security income and disability insurance benefits. We have jurisdiction pursuant to

28 U.S.C. § 1291. We review a district court’s order in a social security case de

novo, and will uphold the disability determination of the Administrative Law

Judge (“ALJ”) unless it contains legal error or is not supported by substantial

evidence. Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012). We affirm.

      Craig argues that she is unable to perform her past relevant work as a bank

underwriter due to her depressive disorder. Though she experienced symptoms of

depression for many years prior to the alleged onset date of her disability, Craig

claims that starting in March 2010 her condition worsened to the point where she

could no longer work. The ALJ determined that Craig did not have a severe mental

disability that impacted her ability to perform work. The ALJ’s conclusion was

supported by substantial record evidence. 20 C.F.R. §§ 404.1520(a)(4).

      The ALJ based his findings on over two years of medical records. Between

March 2009 and November 2011, Craig received treatment from healthcare

professionals who evaluated her using descriptive measures as well as numerical




                                          2
“global assessment functioning” (GAF) scores.1 At the majority of her

appointments Craig was assigned a GAF score of 55, which indicates moderate

difficulty in social or occupational functioning. Garrison, 759 F.3d at 1003 n. 4. In

April of 2011, Craig was hospitalized after an episode of suicidal ideation. Upon

admission to the hospital Craig appeared to be seriously impaired, but upon her

release care providers noted that her mood and functioning were much improved.

At subsequent appointments in May, September and November of 2011, treatment

providers again rated Craig’s GAF at 55 and reported that, while her depression

symptoms remained moderate, she was able to carry on her daily activities.

      Craig faults the ALJ’s reliance on GAF scores. Although GAF scores alone

do not measure a patient’s ability to function in a work setting, Garrison, 759 F.3d

at 1003 n. 4, the Social Security Administration (SSA) has endorsed their use as

evidence of mental functioning for a disability analysis. SSA Administrative

Message 13066 (“AM-13066”) (effective July 22, 2013). The ALJ here did not use

Craig’s GAF scores as an isolated measure of her ability to perform work, but

rather as a method of quantifying treatment physicians’ qualitative assessments of

1
  GAF scores reflect a clinician’s “rough estimate of an individual’s psychological,
social, and occupational functioning used to reflect the individual’s need for
treatment.” Vargas v. Lambert, 159 F.3d 1161, 1164 n. 2 (9th Cir.1998).

                                          3
her overall functioning. The ALJ did not err by relying in part on these scores.

       Craig further faults the ALJ for discounting a treating physician’s evaluation

while giving controlling weight to the evaluation of an examining physician.

Where a treating physician’s opinion is contradicted, an ALJ must provide specific

and legitimate reasons for rejecting the opinion. Ghanim v. Colvin, 763 F.3d 1154,

1161 (9th Cir. 2014). Dr. Krabbenhoft, an examining physician, evaluated Craig in

November of 2010 and opined that while she was mildly limited in certain social

interactions, she had no limitations on her memory, understanding, adaptation, or

ability to sustain concentration. In February of 2011, a second assessment was

performed by Dr. Dy, a treating psychiatrist who had previously met with Craig in

September and October of 2010. Dr. Dy’s assessment concluded that Craig had

“moderately severe” limitations in the areas of performing complex tasks and

responding to customary work pressures, as well as moderate limitations in her

abilities to relate to other people and perform in a routine work setting. At Craig’s

hearing before the ALJ, a vocational expert opined that a person with the

limitations described in Dr. Krabbenhoft’s report would be able to perform Craig’s

past relevant work, but a person with the symptoms described by Dr. Dy would

not.

                                          4
      The ALJ gave controlling weight to the opinion of Dr. Krabbenhoft because

it was “consistent with the claimant’s work history and medical record as a whole.”

The ALJ specifically noted that Craig’s “allegedly disabling mental impairment

was present at approximately the same level of severity prior to her alleged onset

date,” and that Craig’s GAF scores remained stable at 55 throughout the course of

her treatment. Though Craig’s hospitalization raises the possibility that her

symptoms may have worsened following Dr. Krabbenhoft’s evaluation, her

consistent post-hospitalization GAF scores of 55 led the ALJ to view this episode

as isolated. Therefore, the ALJ’s reasons for adopting Dr. Krabbenhoft’s

assessment were specific, legitimate and supported by substantial evidence.2 See

Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998). These justifications were

also “clear and convincing” reasons to discount Craig’s symptom testimony. 3 See

Molina, 674 F.3d at 1113.

      AFFIRMED.




2
  Further, the ALJ did not err by considering Dr. Krabbenhoft’s finding related to
cognitive functioning, since the assessment also took into account Craig’s
emotional impediments.
3
  We do not address Craig’s arguments regarding her credibility because the ALJ
did not make an explicit adverse credibility finding as to her mental symptoms.

                                          5